t c memo united_states tax_court brandon r ballantyne petitioner v commissioner of internal revenue respondent docket no filed date robert b perry for petitioner brook r barrow for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax after concessions the issue for decision is whether lennon madzima mr madzima had authority to electronically file petitioner’s return for we hold that he did findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in texas when the petition was filed until petitioner used tax preparation services eg h_r block and liberty tax services to prepare his tax returns petitioner always reviewed his returns and signed them before filing them with the internal_revenue_service irs in those years petitioner either received a refund check from the irs or had the refund deposited directly into his bank account petitioner met mr madzima in they worked together at capital one auto finance where they shared an office for hours per week as a result petitioner and mr madzima grew very close mr madzima left capital one auto finance in but he and petitioner remained friends mr madzima attended an irs seminar on tax_return preparation purchased the requisite software and in started a business called sameday tax services petitioner wanted to help mr madzima with his business in he stopped using h_r block to file his returns and began using mr madzima mr madzima filed petitioner’s tax returns for and petitioner gave mr madzima his form s w-2 wage and tax statement each year for this purpose each return claimed deductions and credits that petitioner was not entitled to2 and requested that a refund be directly deposited into a santa barbara california bank account that did not belong to petitioner petitioner did not review the returns prepared by mr madzima as he had done in the past with h_r block petitioner never received a refund directly from the irs mr madzima gave petitioner up to dollar_figure dollars in cash each year and told petitioner that was his refund amount petitioner never questioned mr madzima about the refund amount in date mr madzima asked petitioner whether he wanted him to file his tax_return petitioner said yes and told mr madzima to come by his home to pick up his forms w- petitioner gave his forms w-2 to mr madzima because he was certain mr madzima would file his return as he had done the petitioner received a form_w-2 from multiple employers in and petitioner’s tax_return claimed dependency_exemption head_of_household filing_status education credit earned_income_credit and additional_child_tax_credit petitioner’s tax_return claimed two dependency_exemptions head_of_household filing_status earned_income_credit credit for federal tax paid on fuels and additional_child_tax_credit petitioner’s tax_return claimed dependency_exemption head_of_household filing_status and credit for federal telephone_excise_tax paid petitioner testified that he believed mr madzima was withholding an unknown amount from petitioner’s refund as compensation_for preparing and filing petitioner’s tax returns previou sec_3 years petitioner testified that he called mr madzima several times to find out whether the return had been filed because it was taking a long time on date mr madzima electronically filed petitioner’s federal_income_tax return petitioner did not sign or review the return petitioner also did not file any other return for the return filed by mr madzima claimed deductions filing_status and credits that petitioner concedes he is not entitled to and requested a dollar_figure refund the irs deposited a dollar_figure refund into the santa barbara bank account and froze the remaining dollar_figure petitioner never received any cash from mr madzima for this year on the basis of its adjustments to the return the irs determined petitioner owes a dollar_figure deficiency the irs began investigating mr madzima’s activities as early as date petitioner was unaware of the investigation at the time he agreed to have mr madzima file his tax_return on date the department of justice doj filed a complaint and a motion for preliminary injunction against mr madzima in the u s district_court for the northern district of it is unclear from the record whether petitioner was able to reach mr madzima and speak to him petitioner’s tax_return claims the following dependency_exemption for a fictitious niece head_of_household filing_status the earned_income_credit an additional_child_tax_credit and the education credit texas to enjoin mr madzima from inter alia preparing and filing federal tax returns for anyone other than himself in date petitioner was alerted by a doj press release to the fact that mr madzima was being sued for filing fraudulent tax returns petitioner tried but was unable to contact mr madzima to discuss his tax_return after reading the press release as a result petitioner filed form 3949a information referral letting the irs know that mr madzima might have violated federal_income_tax laws by filing petitioner’s tax returns opinion as a general_rule the commissioner’s determinations are entitled to a presumption of correctness and the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 sec_7491 however provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue although petitioner contends that sec_7491 applies the burden_of_proof is inconsequential to the outcome of this case petitioner does not dispute respondent’s determinations with respect to the credits filing_status and deductions claimed on petitioner’s federal_income_tax return petitioner argues only that he did not authorize mr madzima to electronically file his federal_income_tax return and therefore petitioner should not be held responsible for the resultant deficiency the facts prove otherwise a taxpayer has a duty to file timely a complete and accurate return and to pay the amount shown as due on that return see generally sec_6001 sec_6011 sec_6012 sec_6072 sec_6151 generally any return required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary sec_6061 see 475_f3d_697 5th cir a taxpayer’s unsigned paper returns were deprived of legal effect sec_1_6012-1 income_tax regs permits returns to be made by an agent under certain narrow circumstances with the commissioner’s permission whenever a return is made by an agent it must be accompanied by a power_of_attorney authorizing him to represent his principal in making executing or filing the return id in congress adopted the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_723 which provides inter alia that it is the policy of congress that the irs should implement guidelines for electronic_filing and that the irs should achieve percent electronic_filing by see h conf rept pincite- 1998_3_cb_747 s rept pincite 1998_3_cb_537 rra sec a 112_stat_724 amended sec_6061 by adding subsection b sec_6061 provides that in general the secretary shall develop procedures for the acceptance of signatures in digital or other electronic form until such time as such procedures are in place the secretary may waive the requirement of a signature or provide for alternative methods of signing or subscribing a return id thus the strict requirements for the filing of a paper return by an agent do not apply with full force to electronically filed returns accordingly where it is clear that a preparer had actual authority to electronically file a return for a taxpayer the secretary acts within his discretion in waiving the signature requirement the general_rule used in determining an agent’s authority is set forth in restatement agency 2d sec_26 which states that authority to do an act can be created by written or spoken words or other conduct of the principal which reasonably interpreted causes the agent to believe that the principal desires him so to act on the principal’s account petitioner purposefully gave his forms w-2 to mr madzima for consecutive years including the year in issue he acknowledges that mr madzima filed his returns for through and that he wanted mr madzima to file his return again for petitioner gave his forms w-2 to mr madzima because he knew mr madzima would take care of it as he had done in previous years petitioner did not file a different return for further demonstrating his reliance on mr madzima to file in fact petitioner does not dispute that he wanted mr madzima to file his return he argues only that he did not authorize mr madzima to make fraudulent claims on the return the foregoing circumstances demonstrate that mr madzima had actual authority to electronically file petitioner’s federal_income_tax return petitioner cannot now in hindsight assert that he did not authorize mr madzima to file his return petitioner had the duty to file a complete and accurate return and is therefore liable for the dollar_figure deficiency arising from this rule typically applies in cases where the agent files a petition to the tax_court on the principal’s behalf however the rule may apply equally to the filing of tax returns including paper returns see 99_tc_342 affd sub nom 68_f3d_1129 9th cir the return that was filed petitioner makes much of the fact that he is a victim in this case and we sympathize with the unfortunate position in which he finds himself however petitioner not only knew who mr madzima and sameday tax services were but also engaged them to prepare and file his tax returns including the return for petitioner is not excused from liability for the deficiency in his tax arising from the latter return in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent of course a taxpayer may assert that he or she reasonably relied on a tax_return_preparer as a defense to certain additions to tax and or penalties but respondent did not determine that petitioner is liable for any addition_to_tax or penalty in this case
